Citation Nr: 1233416	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative changes and disc bulges of the lumbar spine. 

2.  Entitlement to service connection for a right foot disorder, to include degenerative joint disease. 

3.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease and deep vein thrombosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to February 1978 and from November 1978 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2009, the case was remanded for further development.  

In September 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the VA Central Office in Washington, DC; a transcript of that hearing is of record.   In September 2010, the case was again remanded for further development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  The Veteran's current degenerative joint disease of the lumbar spine was not manifest in service and is not shown to be related to service, to include a low back strain therein, and lumbar spine arthritis was not shown within the first post-service year. 

2.  A right foot disability to include degenerative joint disease was not manifest in service and is not shown to be related to service, and right foot arthritis was not shown within the first postservice year.    

3.  A right knee disability, to include degenerative joint disease and deep vein thrombosis, was not manifest in service and is not shown to be related to service, and right knee arthritis was not shown within the first post-service year.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative changes and disc bulges of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a right foot disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for a right knee disorder, to include degenerative joint disease and deep vein thrombosis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in December 2004, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  It does not appear that the Veteran was provided notice in a notice letter of how disability ratings and effective dates are assigned.  However, as all of the instant claims are being denied, he is not prejudiced by this omission as no ratings or effective dates will be assigned.  
   
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA medical records, private medical records, Social Security Administration (SSA) records, a VA medical opinion and the report of a VA medical examination.  Also of record and considered in connection with the appeal is the transcript of the   Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

October 1979 private emergency room notes show that the Veteran suffered a motor vehicle accident.  He was noted to have pain in the left ankle and abrasions on his back.  Later in October 1979, the Veteran reported back problems for the past 6 days following an auto accident.  He indicated that he had a throbbing sensation in the left hip area that sent a sharp pain up into the rib cage and down half of his left leg.  The rib pain was felt mostly when sitting.  He had had lacerations in the trauma area that seemed to be healing well.  Physical examination showed a straight gait on heel-toe walk with pain felt in the left side and leg area on toe walk.  Pain was also felt on straight leg raise at 40 degrees in the left lower back.  On inward and outward pressure with the arms, a slight strain was felt.  Reflexes were fair in the knee and foot.  A mild spasm was noted above the lacerations in the left lower back area.  The diagnostic assessment was lower left lumbar spasms.  The Veteran was prescribed a muscle relaxant and given light duty for one week.  

In November 1979 the Veteran was seen again for the low back problem.  He reported that his left hip was getting better but that his back was still bothering him.  He reported sharp pain still present in the back, under the ribs.  Also, if he sat for a long time, his left side would get numb.  Physical examination showed range of motion within normal limits, no pain on straight leg raise, no warmth noted and no spasms noted.  The diagnostic assessment was lower back pain.  A subsequent November 1979 progress note shows that a back examination was within normal limits.  Straight leg raise was to 80 degrees on the left.  The diagnostic assessment was muscle strain low back pain.  In January 1980 it was noted that the back pain was localized to the iliac crest area without radiation.  Physical examination showed that range of motion was full, motor strength was 5/5 and reflexes were 2+.  The diagnostic impression was low back pain secondary to soft tissue injury.  The plan was for the Veteran to rest and apply heat.  On February 1980 separation examination, all systems were found to be normal, including the lower extremities and spine.  The Veteran reported a history of low back pain at that time.

In a June 1988 progress note, Dr. E indicated that he had been following the Veteran since April 1988.  Prior to this he had been seeing a Dr. Fields for chronic thrombophlebitis and post phlebotic syndrome of his leg.  His problems had been occurring since November 1986.  He was experiencing chronic swelling in the leg that would get much worse when he was standing even though he did wear a stocking.  

A January 1989 VA medical certificate shows that the Veteran was experiencing lumbosacral spine point tenderness.  He was noted to have possible radicular pains in the right lower extremity and was also diagnosed with chronic venous stasis and rule out baker's cyst.  A subsequent January 1990 consultation report shows that the Veteran complained of a history of right lower extremity pain.  On examination, there was pain in the posterior calf and medial thigh in the area of the sapphenous vessels.  This did not appear to be consistent with radicular pain but rather related to deep vein thrombosis.  Electrical examination also demonstrated no evidence of radiculopathy.  

A January 1990 sonogram of the popliteal fossa bilaterally was normal without popliteal artery aneurysm or Baker's cyst.  

A December 1992 private hospital discharge summary shows discharge diagnoses of deep vein thrombosis and hypertension.   Physical examination of the extremities had shown that the Veteran's right leg was swollen.  He always kept a stocking on it and he had some varices over the thigh.  His right knee was also somewhat swollen and he was tender over the right femoral vein.  He had good pulses and the neurological examination was normal.  

In an April 1994 letter, Dr. E indicated that the Veteran was suffering from post phlebotic syndrome involving his right leg.  He had had a lot of problems with pain and swelling in the leg because of this.  He was on Coumadin therapy.  He had had recurring deep vein thrombosis in the leg for the past year. 

A November 1994 medical certificate shows that the Veteran presented with right ankle pain after a fall the day before.  The ankle was edematous and throbbing.  The diagnosis was calcaneal sprain.

In an April 1996 private progress note, the Veteran reported that his back felt pretty fair.  

An April 1997 private progress note shows that the Veteran reported that he hurt his right ankle when his stepson assaulted him six days prior.  It was noted that the ankle was swollen and painful.  A subsequent April 1997 private X-ray report produced a diagnostic impression of nondisplaced posterior malleolar fracture with small avulsion fracture at the distal fibula approximately 2 cm above the level of the tibiotalar joint.  There was a small bony fragment at the anterior aspect of the joint space that could not be excluded and soft tissue swelling with effusion.  

A July 2001 CT scan of the lumbar spine produced a diagnostic impression of status post laminectomy of L5.  There was a suggestion of a bulging disc at the L3-4, L4-5 and L5-S1 levels.  The details of the central canal could not be adequately evaluated; however, no obvious central stenosis or localized herniated disc was seen.  The neural foramina appeared to be patent and there were hypertrophic degenerative changes of the articular facet joints.   

In a February 2005 medical opinion, a VA health care practitioner indicated that he had reviewed the claims file.  The practitioner noted that the January 1980 documents indicated that the Veteran's back injury in 1979 was a soft tissue injury and that in January 1980, range of motion was full, motor strength was 5/5, reflexes were 2+ and lumbar spine X-rays were normal.  It was the examiner's opinion that the Veteran's current low back condition was less likely than not the result of a car accident in October 1979.  

On his January 2007 Form 9, the Veteran indicated that he believed that some of his paperwork was overlooked because the records should have shown that he was scarred on his back and left side after the car accident in service.  

A June 2010 VA neurology progress note shows that the Veteran was complaining of chronic low back pain with multiple year bilateral lower extremity numbness.  He also complained of the left lower extremity giving out on him.  

In an August 2010 letter, a VA treating physician indicated that it was highly likely that the Veteran's back pain was caused by the motor vehicle accident he experienced in service. 

During the September 2010 hearing, the Veteran testified that after the car accident in service his back was bleeding.  He was told that he did not have any serious injuries.  He followed up with the medics after returning to the post.  They also did not find anything serious but they did give him medication for his symptoms.  The Veteran felt that during the rest of service his pain got worse and worse because he was losing muscle.

The Veteran testified that he continued to experience back problems after service.  He also appeared to indicate that he did not have any significant access to a physician until 1987, when he started being seen at the VA hospital.  Consequently, he just treated the problem with over the counter pain medication such as aspirin.  He appeared to note that he did have a physician that would see him during this time if he really needed assistance and that he might have seen him for some prescription pain medicine.  After he did start receiving treatment at the VA hospital in 1987, they found that he had a "pinched nerve" in his back.  Currently, he was taking pain medication for the back, including Tramadol.  

Regarding the knee and the foot, the Veteran indicated that he was not sure where these problems came from.  However, he appeared to feel that the wear and tear of being a soldier simply tore up his knee and foot.  He noted that during service when he was doing tasks such as running telephone wires he would end up stepping in holes and stumbling, which likely took a toll on his knee and foot.  He also appeared to indicate that he had continued to experience foot and knee problems from service up until the present.    

On December 2010 VA examination, the Veteran reported that his right foot had caused him pain and swelling during active duty and the right foot symptoms had just worsened over time.  He noted that he caught his right foot in a hole and twisted it in 1979.  He reported pain and swelling while standing, walking and at rest, and stiffness, fatigability, weakness and lack of endurance while standing and walking.  The location of the pain was the heel and arch and the location of the swelling, stiffness, fatigability, weakness and lack of endurance was the entire foot.  He indicated that he was unable to stand more than a few minutes without pain and was unable to walk more than a few yards without pain.  He used an orthotic insert and cane to help with his right foot pain.  

Physical examination of the right foot showed that there was evidence of painful motion, tenderness, weakness and abnormal weight bearing.  There was pain in the forefoot with ambulation, 3+ pitting edema and tenderness with palpation of the forefoot.  The Veteran could not rise on the toes and had an unusual shoe wear pattern.  His gait was antalgic.  X-rays showed large plantar spur, Achilles enthesophytes and a small talar beak superiorly.  The diagnosis was degenerative joint disease of the right foot.  

Regarding the right knee, the Veteran reported that he kept jarring his right knee when his right foot would give out on him during service and had fallen several times as a result.  He reported that he currently experienced pain, stiffness, giving way, instability, weakness, incoordination, decreased speed of joint motion and popping.  He also experienced swelling.  He indicated that he was unable to stand for more than a few minutes or to walk for more than a few yards.  It was noted that the condition had started 24 years prior when the Veteran first developed phlebitis with deep vein thrombosis.  There was a history of right lower leg edema that was persistent with pain occurring constantly.  There were also symptoms of aching, fatigue, throbbing and a heavy feeling after walking or standing.  These symptoms were relieved by elevation and/or compression hosiery.  

Physical examination showed an antalgic gait with increased wear on the outside edge of the heel of the shoes bilaterally.  The right knee showed crepitus, edema, tenderness and weakness.  Range of motion of the right knee was from 0 to 80 degrees.  On the right lower extremity there was massive edema, stasis, pigmentation and eczema in a stocking distribution.  The veins of the posterior aspect above and below the knee were engorged.  X-rays of the right knee showed severe patellofemoral joint space osteophytes and mild to moderate narrowing.  There was also a right quadriceps and patellar enthesophyte.  The examiner diagnosed the Veteran with right knee strain and chronic venous insufficiency, right leg.  

Regarding the low back, the examiner noted that the Veteran had had the motor vehicle accident in 1979 and reported back pain since that time.   He indicated that he experienced fatigue, decreased motion, stiffness, weakness, and muscle spasms.  He indicated that the pain was constant and that it radiated to both legs.  He again noted that he could not walk more than a few yards.  

Physical examination showed an abnormal gait and lumbar lordosis.  Flexion was normal and range of motion was slightly decreased in the other directions.  Neurological examination showed decreased sensation to light touch in the feet.  The examiner noted that X-rays had shown facet disease at L5/S1 and IVC filter at the L1/L2 level.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine. 

After review of the claims file, the examiner opined that the Veteran's degenerative joint disease of the lumbar spine was not related to the low back strain he was treated for during military service.  The examiner commented that there were no neurological findings on examination associated with the initial low back strain.  She also noted that according to the literature, soft tissue injuries or strains are typically self-limited and that the Veteran's separation physical in February 1980 noted no complaints of low back pain.  Also, while the treating physician did write a letter in August 2010 saying that the Veteran's low back pain was likely related to military service, he did not have the benefit of having the claims file for review.  Upon a thorough review of the claims file, the examiner agreed with the earlier February 2005 medical opinion indicating that the current low back disability was not related to service, as she had found no compelling evidence to support a differing opinion.  
Regarding the right knee, the examiner found that there was no evidence of record that the Veteran was ever treated for or complained of a right knee injury during military service.  His separation physical showed no complaints of right knee problems.  Subsequently, his first occurrence of deep vein thrombosis was in 1986, six years after leaving the military.  He developed post-phlebotic syndrome by 1988 and developed chronic right leg pain thereafter.  In a 1990 work-up for deep vein thrombosis, a right lower extremity B-scan was negative for a Baker's cyst.  Therefore, not only did the examiner find that the Veteran's degenerative joint disease of the right knee and chronic thrombophlebitis were not related to service, she also found that these conditions were not related to each other.  

Regarding the right foot, the examiner noted that the Veteran reported that he caught his foot in a hold and twisted it during military service.  Unfortunately, there was no record of foot problems in the service treatment records and on separation examination, there were no complaints of right foot problems.  Similarly, there was no documentation of right foot problems following military service.  Therefore, the examiner could not say that the Veteran's current diagnosis of degenerative joint disease of the right foot was related to military service.   

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis (i.e. degenerative joint disease), are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Lumbar spine disability

The Veteran's service treatment records do show that he suffered a low back strain during the October 1979 automobile accident and that he continued to experience low back pain subsequent to the accident into January 1980.  However, on February 1980 separation examination, no back pathology was found and no low back complaints were noted.  Thus, the presence of a chronic low back disability was not established during service.  The record then does not contain any reference to low back problems until 1989, approximately 9 years after service.   A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the medical evidence does not show that the Veteran's current low back disability, diagnosed as degenerative joint disease, is related to service, including the low back strain therein.  In this regard, the December 2010 VA examiner, after examining the Veteran and reviewing the claims file, specifically concluded that the current degenerative joint disease was not related to the low back strain in service.   The examiner specifically supported this opinion by commenting that there were no neurological findings on examination associated with the initial low back strain; that according to the literature, soft tissue injuries or strains are typically self-limited and that the Veteran's separation physical in February 1980 noted no complaints of low back pain.  Additionally, the examiner noted that she concurred with the earlier February 2005 VA opinion, also produced after a review of the claims file, indicating that the current low back disability was not related to service.  Notably, the only medical evidence of record tending to indicate that the Veteran's current low back disability is related to service is the August 2010 VA treating physician's letter, indicating that it was highly likely that the Veteran's back pain was caused by the motor vehicle accident he was in 1980.  However, the physician did not review the Veteran's claims file and his opinion is not supported by any underlying rationale.  Thus, the Board finds that the weight of the medical evidence is squarely against a finding that the Veteran's current low back disability is related to service.  

The Veteran contends that he continued to have low back problems from the time of his auto accident in October 1979 until the present and he is competent to make this report.   He did report a history of recurrent back pain upon separation in February 1980.  However, when the Veteran filed his original claim for VA benefits in February 1990, it did not include a claim for a back disability.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  In addition, the Veteran's spine was normal upon separation in February 1980.  The Board finds that the contemporaneous evidence is more probative on this matter and weighs against the credibility of the Veteran's more recent statements regarding history.  As such, the Board finds that the Veteran's allegations of continuity of symptomatology here are not credible and cannot serve as a basis for a grant of entitlement to service connection.  

In summary, given that a chronic low back disability was not shown to have become manifest in service; given that arthritis of the lumbar spine was not shown within the first post-service year; given that there is no competent medical evidence of any lumbar spine pathology until 1989, approximately 9 years after service; and given that the medical evidence supports a finding that the Veteran's current low back disability is not related to service,  the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or presumptive) basis.   

B.  Right foot disability

The Veteran's service treatment records are negative for any clinical reference to right foot problems.  The record then does not contain any reference to foot pathology until 1994, approximately 14 years after service (with records only as early as 1988 showing problems with the right leg).  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain any indication that the Veteran's current foot disability, diagnosed as degenerative joint disease, is related to service.  On the contrary, after examining the Veteran and reviewing the claims file, the December 2010 VA examiner specifically concluded that the current degenerative joint disease was not related to service, noting that foot pathology was not shown on the Veteran's separation examination or for many years thereafter.   

The Veteran contends that he did suffer twisting right foot injuries in service and appears to contend that he continued to have foot problems from separation from service until the present.  Once again, he is competent to make this report.  However, as mentioned above, the Veteran's separation examination was negative for any foot pathology, and he denied the presence of any foot trouble in February 1980.  He then filed a claim for VA benefits in February 1990 that did not include a claim regarding his right foot.  This silence constitutes negative evidence.  Additionally, the Veteran has been inconsistent concerning the origin of his foot problems.  During the September 2010 Board hearing, he reported that he was not sure where this problems came from but felt that the wear and tear of being a soldier tore up his foot.  During the December 2010 VA examination, he reported a discrete foot injury, catching his foot in a hole and twisting it in 1979.  The Veteran's report of history regarding his right foot have been inconsistent, and the most credible evidence shows that the Veteran did not incur a right foot disability during service and has not had symptomatology associated with the right foot since separation.  Considering all of these factors together, the Board finds the Veteran's assertion of continuity of foot symptomatology since service not credible.  

Further, inasmuch as the Veteran is contending that his current foot disability is otherwise related to service, including twisting injuries therein, as a layperson his opinion concerning such a medical nexus is afforded less probative weight than that provided by a medical professional, who has specialized training and knowledge that is not shown to be true of the Veteran.  The VA examiner also provided a rationale for the conclusion given.  As such, that opinion is afforded more probative weight than the Veteran's unsubstantiated lay statement.  Consequently, given that a chronic foot disability was not shown to have become manifest in service; given that arthritis of the foot was not shown within the first post-service year; given that there is no competent medical evidence of any foot pathology until many years after service;  given that the Veteran's contentions of continuity of foot symptomatology since service are not credible; and given that the December 2010 VA examiner's opinion that the current foot disability is not related to service is more probative than the Veteran's lay statements, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or presumptive) basis.   

C.  Right knee disability

The Veteran's service treatment records are negative for any clinical reference to right knee problems.  The record then does not contain any reference any right knee or leg pathology until 1986, 6 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)

Moreover, none of the post-service medical records contain any indication that the Veteran's current right knee disability, diagnosed as degenerative joint disease and deep vein thrombosis, is related to service.  On the contrary, after examining the Veteran and reviewing the claims file, the December 2010 VA examiner specifically concluded that neither the current degenerative joint disease of the knee, nor the deep vein thrombosis was related to service.  The examiner noted that there was no evidence of record that the Veteran was ever treated for or complained of a right knee injury during military service and his first occurrence of any right knee-related problem, deep vein thrombosis, was not until 1986, six years after leaving service.   Also, a 1990 work-up for deep vein thrombosis, a right lower extremity B-scan was negative for a Baker's cyst.    

Although the Veteran contends that he continued to suffer from right knee problems from separation from service until the present, the Board does not find this contention credible.  Once again, there is no evidence of any specific right knee injury during service and on February 1980 separation examination, the lower extremities were found to be normal, and the Veteran denied any history of knee problems at that time.  Also, the post-service medical records, beginning in 1988, document regular treatment for deep vein thrombosis since 1986 but do not document any prior history of right knee/leg problems.  Additionally, the Board finds that his reporting of his post-service history of right knee pathology has been vague.  In this regard, during the September 2010 Board hearing and December 2010 VA examination, he did not report any specific knee problems during the period from separation to 1986.  Instead, during the hearing, he just generally indicated that he self-treated his foot and knee problems with pain medication and during the December 2010 VA examination, he just generally indicated that during service he kept jarring his right knee when his right foot gave out under him.  Considering all of these factors together, the Board finds the Veteran's assertion of continuity of symptomatology not credible.  
    
Further, inasmuch as the Veteran is contending that his current right knee disability is otherwise related to service, including twisting injuries therein, as a layperson his opinion concerning such a medical nexus is less probative than that given by a medical professional, who has specialized skills and training.  Consequently, given that a chronic right knee disability was not shown to have become manifest in service; given that arthritis of the knee was not shown within the first postservice year; given that there is no competent medical evidence of any right knee pathology until approximately six years after service; given that the Veteran's contentions of continuity of right knee symptomatology since service are not credible; and given that the December 2010 VA examiner's opinion that current right knee disability (including degenerative joint disease and deep vein thrombosis) is not related to service is uncontradicted,  the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct or presumptive basis.


ORDER

1.  Service connection for degenerative changes and disc bulges of the lumbar spine is denied.

2.  Service connection for a right foot disorder, to include degenerative joint disease, is denied.   

3.  Service connection for a right knee disorder, to include degenerative joint disease and deep vein thrombosis is denied.    


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


